PER CURIAM.
Because we find no evidence to create an issue of fact with respect to the plaintiffs fraud claim, we affirm the defendant’s summary judgment on that claim.
As to the negligence claim, while we agree that the trial court properly declined to consider the evidence offered by the plaintiff in opposition to the defendant’s summary judgment motion (because it was untimely), we find ample evidence in the plaintiff’s deposition, offered by the defendant, to raise genuine issues of material fact to withstand the motion. See Cuevas v. W.E. Walker, Inc., 565 So.2d 176 (Ala. 1990).
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
HORNSBY, C.J., and JONES, SHORES and KENNEDY, JJ., concur.
HOUSTON, J., concurs in part; concurs specially in part.